DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claims 21, 28, and 35 have been amended. Claim 33 is canceled. Claims 1-20 have been previously canceled. Claim 41 is newly added. The following claims 21-32 and 34-41 have been examined and are pending. 
Response to Arguments
Applicant's amendments and arguments see pages 14-14, filed 02/26/2021 of remarks have been fully considered and are persuasive. In response to applicant’s arguments regarding the amended independent claims 21, 28, and 35 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 21-32 and 34-41 have been withdrawn.
Examiner’s Comments
The claims 21-32 and 34-41 are now in condition for allowance.


Allowable Subject Matter
Claims 21-32 and 34-41 are allowed. 
This communication warrants No reason for allowance is needed, as the record is clear in light of the approved submission of Electronic Terminal Disclaimers on 02/01/2019, Applicant's arguments on 02/26/2021, and amendments filed on 02/26/2021, respectively. See MPEP 1302.14(1).
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Closest prior art of record:
Yoo (20140201828 A1) discloses an anti-malware (AM) apparatus includes: a hardware-based firewall (FW) engine, including a packet matching engine configured to perform matching of a packet with a plurality of FW rules, and to generate a matching results; and an FW function module configured to determine an action for filtering the packet on the basis of the matching result [0124-0125].
Hunt et al (20150156210 A1) discloses methods and apparatus are disclosed for detecting illegitimate or spoofed links on a web page. Illegitimate links can be detected by receiving a web link that includes link text and a link address, generating normalized link text based upon the link text, wherein characters in the link text that are visually similar are represented by a single normalized character identifier in the normalized text, determining whether the normalized link text is in the format of a link address, and determining that the text is safe when the normalized link text is not in the format of a link address. The techniques disclosed herein further involve determining whether the normalized link text matches the link address, determining that the text is safe when the normalized link text matches the link address, and determining that the text is unsafe when the normalized link text does not match the link address [Fig. 2: 204 and 206 and paras 0011-0011, 0015, 0035, 0037-0039].
Humes (5996011 A) discloses a system and method for restricting access to data received by a computer over a network by filtering certain data from the data received. In a preferred embodiment, the present invention provides a computer based method for filtering objectionable or target text data from World Wide Web pages which are received by a computer system connected to the Internet. According to the method, if the web page requested by the user contains only a minimum of objectionable or target data, the user may receive a portion of the filtered web page for downloading and viewing on his or her computer. If the web page requested contains a large amount of objectionable or target data, the invention will cause a "forbidden" page to be displayed on the user's computer monitor [Fig. 3 and col 2, lines 5-10 and 63-67: filter of URL request to determine web page associated with URL; if pre-approved or pre-denied]. 
Ross et al (20090119769 A1) discloses a reflected cross-site scripting (XSS) mitigation technique that can be implemented wholly on the client by installing a client-side filter that prevents reflected XSS vulnerabilities. XSS filtering performed entirely on the client-side enables web browsers to defend against XSS involving servers which may not have sufficient XSS mitigations in place. The technique accurately identifies XSS attacks using carefully selected heuristics and matching suspect portions of URLs and POST data with reflected page content. The technique used by the filter quickly identifies and passes through traffic which is deemed safe, keeping performance impact from the filter to a minimum. Non-HTML MIME types can be passed through quickly as well as requests which are same-site. For the remaining requests, regular expressions are not run across the full HTTP response unless XSS heuristics are matched in the HTTP request URL or POST data [para 0036, 0046-0047, and 0051*].
Emigh et al (8984640 B1) discloses techniques for computer security comprise receiving a message, receiving a user-originated request for an action, wherein the action is associated with the message, determining whether the message is trustworthy, and impairing performance of the action, if it is determined that the message is not trustworthy. In some embodiments, techniques for computer security comprise receiving a message, determining whether the message is trustworthy, rendering the message, if it is determined that the message is trustworthy, and rendering a restricted version of the message, if it is determined that the message is not trustworthy [Figs. 21-23 and col 23, lines 25-67 and Col 24, lines 1-67].
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        




/ANDREW J STEINLE/Primary Examiner, Art Unit 2497